--------------------------------------------------------------------------------

Exhibit 10.1

Business Operation Agreement

This Business Operation Agreement (the “Agreement”) is entered into on 18th May
2010 by and among the following parties in Changzhou City, Jiangsu Province, the
PRC:

Party A: Best Green Energy (Changzhou) Co., Ltd, a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Address: Qinxiang Village, Lijia Town, Wujin
District, Changzhou City, Jiangsu Province, PRC   Legal Representative: Mr. Shi
Jianliang     Party B: Jiangsu Best Electrical Appliances Co., Ltd Address:
Qinxiang Village, Lijia Town, Wujin District, Changzhou City, Jiangsu Province,
PRC   Legal Representative: Mrs. Wang Xueqin       Changzhou City Wujin Best
Electronic Cables Co., Ltd Address: Qinxiang Village, Lijia Town, Wujin
District, Changzhou City, Jiangsu Province, PRC   Legal Representative: Mr. Shi
Jianliang     Party C: Mr. Shi Jianliang Address: Qinxiang Village, Lijia Town,
Wujin District, Changzhou City, Jiangsu Province PRC.   Mrs. Wang Xueqin
Address: Qinxiang Village, Lijia Town, Wujin District, Changzhou City, Jiangsu
Province PRC.

WHEREAS:

1. Party A is a wholly foreign-owned enterprise established in accordance with
the laws of the People’s Republic of China (the “PRC”) and registered in the
PRC; its business scope covers: research and development and manufacture of
Solar power conditioner, Solar heating system, Solar power drier, onboard
refrigerator, electric vehicle and material spare parts, digital voice and video
decoder, electronic specialized equipment, electronic testing instrument
(sensitive components and transmitter, photoelectric devices, new type
electromechanical components), digital voice and video cables, plastic ware,
general machinery components; relevant investment consulting service; purchase
above-mentioned similar domestic products for exporting.

2. Party B is limited liability companies registered in the PRC and carries on
the business of manufacture and sale of electrical appliances including
refrigerators and stereos and bicycles and etc, and manufacture and sale of
electronic wires and cables;

3. Party A has established a business relationship with Party B by entering into
certain agreements such as an Exclusive Technical and Consulting Service
Agreement;

1

--------------------------------------------------------------------------------

4. Party C is shareholders of Party B and owns 100% of the equity interest
collectively in Party B.

5. Party A, Party B, and Party C agree to further clarify matters relating to
the operation of Party B pursuant to provisions herein.

NOW THEREFORE, Party A, Party B and Party C through mutual negotiations hereby
agree as follows:

1.

To ensure the performance of the various business agreements between Party A and
Party B and to ensure the payment of the various payables by Party B to Party A,
Party B and Party C hereby jointly agree that Party B shall not conduct any
transaction which may materially affect its assets, obligations, rights or
business operation without obtaining prior consent from Party A, including
without limitation to the following:

1.1. To borrow money from any third party or assume any debt;

1.2. To sell to any third party or acquire from any third party any assets or
rights, including without limitation any intellectual property rights;

1.3. To provide any third party with any security over its assets or
intellectual property rights, or create any encumbrance, burden or restriction
on its assets, or to provide any other security in any other forms;

1.4. To assign to any third party the business agreements it enters into;

1.5. To change or dismiss any of its directors or replace any of its senior
management officers;

1.6. To amend its articles of association or change its business scope;

1.7. To change its normal business procedure or amend any of its important
internal rules and regulations; and

1.8. To assign to any third party its rights under this agreement.

2.

In order to ensure the performance of the various agreements between Party A and
Party B and to ensure the payment of the various payables by Party B to Party A,
Party B and Party C hereby jointly agree to accept policies and suggestions
provided by Party A from time to time with respect to employment or dismissal of
employees, corporate management and financial management system.

    3.

Party B and Party C hereby jointly agree that they shall appoint the personnel
recommended by Party A as the directors of Party B, and Party B shall engage
Party A’s senior management officers or any other candidate recommended by Party
A as Party B’s general manager, chief financial officer and other senior
management officers. If any of the above officers leaves or is dismissed by
Party A, he or she will lose the qualification to assume any position in Party B
and, under such circumstance, Party B and Party C shall appoint other senior
management officers of Party A recommended by Party A to assume such position.
Decisions to dismiss the above directors, general manager, chief financial
officer and other senior management officers shall be made by Party A and
executed jointly by Party B or Party C.

2

--------------------------------------------------------------------------------


4.

Party B and Party C hereby jointly agree and confirm that, except as set forth
in Article 1 herein, Party B shall seek guarantee from Party A first if Party B
needs any guarantee for its performance of any contract or its loan of working
capital in the course of its business operation. In this case, Party A shall, at
its own discretion, have the right but is not obliged to provide appropriate
guarantee to Party B. If Party A decides not to provide such guarantee, Party A
shall issue a written notice to Party B immediately and Party B shall seek the
guarantee from other third party.

    5.

If any of the agreements between Party A and Party B terminates or expires,
Party A shall have the right but is not the obliged to terminate all the
agreements between Party A and Party B, including but not limited to the
Exclusive Technical and Consulting Service Agreement.

    6.

Any amendment and supplement to this Agreement shall be made in writing. After
being duly executed by each party, such amendment and supplement shall be part
of this Agreement and shall have the same legal effect as this Agreement.

    7.

This Agreement shall be governed by and construed in accordance with the PRC
law.

    8.

The parties shall settle in good faith any dispute arising out of the
interpretation or performance of this Agreement through friendly consultation.
If no settlement can be reached through consultation, each party may submit such
dispute to Shanghai Sub-commission of China International Economic and Trade
Arbitration Commission (“CIETAC”) for arbitration in accordance with the
currently effective rules of CIETAC. The arbitration shall be conducted in
Shanghai and in Chinese. The arbitration decision shall be final and binding
upon the parties.

    9.

This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above, upon which this Agreement becomes
effective. The term of this Agreement is ten years unless otherwise terminated
earlier under the relevant provisions herein. This Agreement may be renewed only
upon Party A’s written confirmation prior to the expiration of this Agreement.
The renewed term shall be determined pursuant to Party A’s written confirmation.

    10.

This Agreement shall be terminated on the expiry date unless it is renewed in
accordance with the relevant provision herein. During the term of this
Agreement, Party B shall not terminate this Agreement.

   

Notwithstanding the above stipulation, Party A shall have the right to terminate
this Agreement at any time by serving a thirty-day prior written notice to Party
B.

3

--------------------------------------------------------------------------------

[Business Operation Agreement –Signature Page]

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

Best Green Energy (Changzhou) Co., Ltd,
     By: /s/ Shi Jianliang
     Legal Representative:Mr. Shi Jianliang


Jiangsu Best Electrical Appliances Co., Ltd
     By: /s/ Wang Xueqin
     Legal Representative:Mrs. Wang Xueqin


Changzhou City Wujin Best Eletronic Cables Co., Ltd

     By: /s/ Shi Jianliang
     Legal Representative:Mr. Shi Jianliang


     /s/ Shi Jianliang
     Mr. Shi Jianliang


     /s/ Wang Xueqin
     Mrs. Wang Xueqin


4

--------------------------------------------------------------------------------